The following bill of exceptions was taken at the trial, to wit:
In the trial of this cause, the petitioner, by his counsel, offered in evidence the declarations of a certain Mrs. Smith, to prove the petitioner was descended from a free white woman; and the defendant, by his counsel, offered to impeach the credit of the said Mrs. Smith, by proving to the jury that the said Mrs. Smith was a woman, who, by general reputation of the neighbourhood, associated and kept company with negroes. To which evidence the petitioner, by his counsel, objected; and the court [A. Chase, Ch. J. and J. T. Chase, J.J being of opinion that the same was improper, refused to allow the same to be offered to the jury. To which opinion of the court, the defendant, by his counsel, excepted, &c.
Verdict for the petitioner, and judgment for freedom®